Title: To John Adams from James Bowdoin, Sr., 24 March 1790
From: Bowdoin, James, Sr.
To: Adams, John



Dear Sir
Boston March 24. 1790

The Gentleman by whom this will be delivered to you, is Nathaniel Appleton Esqr the Commissioner of the Loan Office for the State of Massachusetts:  At the first institution of the Office in the Year 1776 he was appointed to it; and has been continued in it by the several Boards of Treasury to the present time.  Besides the approbation of those, to whom he was immediately accountable, his Conduct in the Office has met with universal acceptance; and places him in the first line of notice, Should Administration think proper to continue the Office; or in its Stead establish any Similar one.  His capacity for business, his application to it, and the rectitude of his character, with which you must be fully acquainted, will be considered by those, who now so worthily direct the helm, as the best recommendation.
With great respect, I have the honour to be, Sir,—Yr most obt. hble servt.

James Bowdoin